                                          Case 5:17-cv-00072-BLF Document 724 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                         Case No. 17-cv-00072-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DIRECTING PARTIES TO
                                   9              v.                                         SUBMIT STIPULATED PROPOSED
                                                                                             REDACTIONS TO THE COURT’S
                                  10     CISCO SYSTEMS INC.,                                 ORDER OF SEPTEMBER 30, 2020 ON
                                                                                             OR BEFORE OCTOBER 7, 2020
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13
                                              On September 30, 2020, the Court issued and conditionally sealed its Order Granting in Part
                                  14
                                       and Denying in Part Cisco’s Renewed Motion In Limine No. 4. See ECF 723. The Order references
                                  15
                                       materials that were filed under seal in this case. To give the parties an opportunity to request
                                  16
                                       redactions to the Order, the Court directs the parties to submit a stipulated request for redactions (or
                                  17
                                       indicate that no redactions are requested) on or before October 7, 2020.
                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: September 30, 2020
                                  21
                                                                                         ______________________________________
                                  22                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
